Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 1 of 19 Page ID #:113




 1

 2

 3

 4

 5

 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   STANDARD FABRICS INTERNATIONAL,
                                                   Case No. 2:20-cv-05982-GW-KS
11                 Plaintiff,
12            v.                                   STIPULATED PROTECTIVE
                                                   ORDER
13   ONE STEP UP, LTD., et al.
14                 Defendant.
15

16
17      1.      A. PURPOSES AND LIMITATIONS
18

19           Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth in
28   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                              1
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 2 of 19 Page ID #:114




 1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2   procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4

 5         B. GOOD CAUSE STATEMENT
 6

 7         This action is likely to involve trade secrets, customer and pricing lists and
 8   other valuable research, development, commercial, financial, technical and/or
 9   proprietary information for which special protection from public disclosure and
10   from use for any purpose other than prosecution of this action is warranted. Such
11   confidential and proprietary materials and information consist of, among other
12   things, confidential business or financial information, information regarding
13   confidential business practices, purchase and sale prices of fabric or garments
14   by suppliers, manufacturers, importers, distributors or fashion retailers,
15   information regarding business practices, information regarding the
16   creation, purchase or sale of graphics used on textiles and garments, or
17   other confidential research, development, or commercial information (including
18   information implicating privacy rights of third parties), information otherwise
19   generally unavailable to the public, or which may be privileged or otherwise
20   protected from disclosure under state or federal statutes, court rules, case
21   decisions, or common law.
22         Moreover, there is good cause for a two-tiered or attorneys-eyes-only
23   designation inclusion in this protective order as certain of the Parties are suppliers,
24   customers and/or competitors of one another and discovery may include sourcing
25   information, wholesale prices, product mark-up, overhead, customers, vendors
26   manufacturing and other sourcing information and confidential and non-public
27   financial and business information that the parties would reasonably protect from
28   customers and/or competitors.
                                             2
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 3 of 19 Page ID #:115



 1         Accordingly, to expedite the flow of information, to facilitate the prompt
 2   resolution of disputes over confidentiality of discovery materials, to adequately
 3   protect information the parties are entitled to keep confidential, to ensure that the
 4   parties are permitted reasonable necessary uses of such material in preparation for
 5   and in the conduct of trial, to address their handling at the end of the litigation, and
 6   serve the ends of justice, a protective order for such information is justified in this
 7   matter. It is the intent of the parties that information will not be designated as
 8   confidential for tactical reasons and that nothing be so designated without a good
 9   faith belief that it has been maintained in a confidential, non-public manner, and
10   there is good cause why it should not be part of the public record of this case.
11         The parties acknowledge that this Stipulated Protective Order does not confer
12   blanket protections on all disclosures or responses to discovery and that the
13   protection it affords from public disclosure and use extends only to the limited
14   information or items that are entitled to confidential treatment under the applicable
15   legal principles. Nothing herein shall prevent any Party from withholding or
16   redacting any documents and/or information that the Party deems privileged,
17   irrelevant, or otherwise objectionable.
18         Nothing in this Stipulated Protective Order shall be deemed in any way to
19   restrict the use of documents or information which are lawfully obtained or publicly
20   available to a party independently of discovery in this Action, whether or not the
21   same material has been obtained during the course of discovery in the Action and
22   whether or not such documents or information have been designated hereunder.
23   However, in the event of a dispute regarding such independent acquisition, a party
24   wishing to use any independently acquired documents or information shall bear the
25   burden of proving independent acquisition.
26

27   2.    DEFINITIONS
28         2.1    Action: this pending federal law suit.
                                               3
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 4 of 19 Page ID #:116



  1          2.2    Challenging Party: a Party or Non-Party that challenges the designation
  2   of information or items under this Order.
  3          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  4   how it is generated, stored or maintained) or tangible things that qualify for
  5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  6   the Good Cause Statement.
  7          2.4    HIGHLY      CONFIDENTIAL”—ATTORNEYS’                   EYES    ONLY”
  8   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
  9   the disclosure of which to another Party or Non-Party would create a substantial risk
 10   of serious harm that could not be avoided by less restrictive means.
 11          2.5    Consultant: A person, including non-party expert and/or consultant,
 12   retained or employed by Counsel to assist in the preparation of the case, to the
 13   extent that they are reasonably necessary to render professional services in this
 14   Action, and subject to the disclosure means requirements within this Stipulated
 15   Protective Order.
 16          2.6    Counsel: Outside Counsel of Record and House Counsel (as well as
 17   their support staff).
 18          2.7    Designating Party: a Party or Non-Party that designates information or
 19   items that it produces in disclosures or in responses to discovery as
 20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 21   ONLY.”
 22          2.8    Designated Material: Confidential or Highly Confidential information
 23   designated by a Designating Party.
 24          2.9    Disclosure or Discovery Material: all items or information, regardless
 25   of the medium or manner in which it is generated, stored, or maintained (including,
 26   among other things, testimony, transcripts, and tangible things), that are produced or
 27   generated in disclosures or responses to discovery in this matter.
 28
                                              4
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 5 of 19 Page ID #:117



  1         2.10 Expert: a person with specialized knowledge or experience in a matter
  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3   an expert witness or as a consultant in this Action.
  4         2.11 House Counsel: attorneys who are employees of a party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7
            2.12 Non-Party: any natural person, partnership, corporation, association, or
  8
      other legal entity not named as a Party to this action.
  9
            2.13 Outside Counsel of Record: attorneys who are not employees of a
 10
      party to this Action but are retained to represent or advise a party to this Action and
 11
      have appeared in this Action on behalf of that party or are affiliated with a law firm
 12
      which has appeared on behalf of that party, and includes support staff.
 13
            2.14 Party: any party to this Action, including all of its officers, directors,
 14
      employees, consultants, retained experts, and Outside Counsel of Record (and their
 15
      support staffs).
 16
            2.15 Producing Party: a Party or Non-Party that produces Disclosure or
 17
      Discovery Material in this Action.
 18
            2.16 Professional Vendors: persons or entities that provide litigation
 19
      support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20
      demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21
      and their employees and subcontractors.
 22
            2.17 Protected Material: any Disclosure or Discovery Material that is
 23
      designated    as   “CONFIDENTIAL”            ”   or    “HIGHLY   CONFIDENTIAL—
 24
      ATTORNEYS’ EYES ONLY.”
 25
            2.18 Receiving Party: a Party that receives Disclosure or Discovery
 26
      Material from a Producing Party.
 27

 28
                                               5
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 6 of 19 Page ID #:118



  1   3.    SCOPE
  2         The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above), but also (1) any information copied or
  4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  5   compilations of Protected Material; and (3) any testimony, conversations, or
  6   presentations by Parties or their Counsel that might reveal Protected Material.
  7         Any use of Protected Material at trial shall be governed by the orders of the
  8   trial judge. This Order does not govern the use of Protected Material at trial.
  9
      4.    DURATION
 10
             Even after final disposition of this litigation, the confidentiality obligations
 11
      imposed by this Order shall remain in effect until a Designating Party agrees
 12
      otherwise in writing or a court order otherwise directs. Final disposition shall be
 13
      deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 14
      with or without prejudice; and (2) final judgment herein after the completion
 15
      and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
 16
      Action, including the time limits for filing any motions or applications for
 17
      extension of time pursuant to applicable law.
 18
             The use of Designated Materials at depositions or trial does not void the
 19
      documents’ status as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 20
      ATTORNEYS’ EYES ONLY” material or void the restrictions on the use of the
 21
      Designated Materials. Upon request of a party, the parties shall meet and confer
 22
      concerning the use and protection of Designated Material in open court at any
 23
      hearing.
 24
             At deposition, the party using Designated Material must request that the
 25
      portion of the proceeding where use of the Designated Material is made be
 26
      conducted so as to exclude persons not qualified to receive such Designated
 27
      Material.
 28

                                              6
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 7 of 19 Page ID #:119



  1          Prior to the pretrial conference, the parties shall meet and confer concerning
  2   appropriate methods for dealing with Designated Material at trial.
  3

  4   5.    DESIGNATING PROTECTED MATERIAL
  5         5.1         Exercise of Restraint and Care in Designating Material for Protection.
  6   Each Party or Non-Party that designates information or items for protection under
  7   this Order must take care to limit any such designation to specific material that
  8   qualifies under the appropriate standards. The Designating Party must designate for
  9   protection only those parts of material, documents, items, or oral or written
 10   communications that qualify so that other portions of the material, documents,
 11   items, or communications for which protection is not warranted are not swept
 12   unjustifiably within the ambit of this Order.
 13         If it comes to a Designating Party’s attention that information or items that it
 14   designated for protection do not qualify for protection, that Designating Party must
 15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 16         5.2         Manner and Timing of Designations. Except as otherwise provided in
 17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 19   under this Order must be clearly so designated before the material is disclosed or
 20   produced.
 21         Designation in conformity with this Order requires:
 22               (a)     for information in documentary form (e.g., paper or electronic
 23   documents, but excluding transcripts of depositions or other pretrial or trial
 24   proceedings), that the Producing Party affix at a minimum, the legend
 25   “CONFIDENTIAL” ” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
 26   ONLY, to each page that contains protected material. If only a portion or portions
 27   of the material on a page qualifies for protection, the Producing Party also must
 28   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                 7
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 8 of 19 Page ID #:120


  1   margins).
  2         A Party or Non-Party that makes original documents available for inspection
  3   need not designate them for protection until after the inspecting Party has indicated
  4   which documents it would like copied and produced. During the inspection and
  5   before the designation, all of the material made available for inspection shall be
  6   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  7   documents it wants copied and produced, the Producing Party must determine which
  8   documents, or portions thereof, qualify for protection under this Order. Then, before
  9   producing the specified documents, the Producing Party must affix the
 10   l e g e n d “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’
 11   EYES ONLY” to each page that contains Protected Material. If only a portion or
 12   portions of the material on a page qualifies for protection, the Producing Party also
 13   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 14   in the margins).
 15               (b) for testimony given in depositions that the Designating Party identify
 16   the Disclosure or Discovery Material on the record, before the close of the
 17   deposition all protected testimony.
 18               (c) for information produced in some form other than documentary and
 19   for any other tangible items, that the Producing Party affix in a prominent place on
 20   the exterior of the container or containers in which the information is stored the
 21   legend       “CONFIDENTIAL”           or        “HIGHLY        CONFIDENTIAL–
 22   ATTORNEYS’ EYES ONLY”                          If only a portion or portions of the
 23   information warrants protection, the Producing Party, to the extent practicable, shall
 24   identify the protected portion(s).
 25         5.3      Inadvertent Failures to Designate. If corrected, an inadvertent failure
 26   to designate qualified information or items does not, standing alone, waive the
 27   Designating Party’s right to secure protection under this Order for such material.
 28   Upon correction of a designation, the Receiving Party must make reasonable efforts

                                                 8
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 9 of 19 Page ID #:121


 1    to assure that the material is treated in accordance with the provisions of this Order.
 2          5.4     Within five (5) business days of receipt of the substitute copies, the
 3   receiving party shall return the previously unmarked or mismarked items and all
 4   copies thereof.
 5          5.5     Copies. All complete or partial copies of a document that disclose
 6   Designated Materials shall be subject to the terms of this Stipulated Protective
 7   Order.
 8            5.6   Unless and until otherwise ordered by the Court or agreed to in writing
 9   by the parties, all Designated Materials designated under this Stipulated Protective
10   Order shall be used by the parties and persons receiving such Designated Materials
11   solely for conducting the above-captioned litigation and any appellate proceeding
12   relating thereto. Designated Material shall not be used by any party or person
13   receiving them for any business or any other purpose. No party or person shall
14   disclose Designated Material to any other party or person not entitled to receive such
15   Designated Material under the specific terms of this Stipulated Protective Order.
16   For purposes of this Stipulated Protective Order, “disclose” or “disclosed” means to
17   show, furnish, reveal or provide, indirectly or directly, any portion of the Designated
18   Material or its contents, orally or in writing, including the original or any copy of the
19   Designated Material.
20

21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
22          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25          6.2     Meet and Confer.    The Challenging Party shall initiate the dispute
26   resolution process (and, if necessary, file a discovery motion under Local Rule 37.1 et
     seq.
27
            6.3     The burden of persuasion in any such challenge proceeding shall be on
28
     the Designating Party. Frivolous challenges, and those made for an improper
                                              9
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 10 of 19 Page ID #:122



  1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  2   parties) may expose the Challenging Party to sanctions. Unless the Designating
  3   Party has waived or withdrawn the confidentiality designation, all parties shall
  4   continue to afford the material in question the level of protection to which it is
  5   entitled under the Producing Party’s designation until the Court rules on the
  6   challenge.
  7
      7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  8
            7.1     Basic Principles. A Receiving Party may use Protected Material that is
  9
      disclosed or produced by another Party or by a Non-Party in connection with this
 10
      Action only for prosecuting, defending, or attempting to settle this Action. Such
 11
      Protected Material may be disclosed only to the categories of persons and under the
 12
      conditions described in this Order. When the Action has been terminated, a
 13
      Receiving Party must comply with the provisions of section 13 below (FINAL
 14
      DISPOSITION).
 15
            Protected Material must be stored and maintained by a Receiving Party at a
 16
      location and in a secure manner that ensures that access is limited to the persons
 17
      authorized under this Order.
 18
            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
 19
      otherwise ordered by the court or permitted in writing by the Designating Party, a
 20
      Receiving      Party   may     disclose    any   information   or   item   designated
 21
      “CONFIDENTIAL” only to:
 22
                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 23
      well as employees of said Outside Counsel of Record to whom it is reasonably
 24
      necessary to disclose the information for this Action;
 25

 26

 27

 28

                                                10
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 11 of 19 Page ID #:123




  1               (b) the officers, directors, and employees (including House Counsel) of
  2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  3               (c) Experts (as defined in this Order) of the Receiving Party to whom
  4   disclosure is reasonably necessary for this Action and who have signed the
  5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6               (d) the court and its personnel;
  7               (e) court reporters and their staff;
  8               (f) professional jury or trial consultants, mock jurors, and Professional
  9   Vendors to whom disclosure is reasonably necessary for this Action and who have
 10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11               (g) during their depositions, witnesses ,and attorneys for witnesses, in the
 12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 14   not be permitted to keep any confidential information unless they sign the
 15   “Acknowledgment and Agreement to Be Bound” (Exhibit Aand the Designating
 16   Party authorizes same or is ordered by the court. Pages of transcribed deposition
 17   testimony or exhibits to depositions that reveal Protected Material may be
 18   separately bound by the court reporter and may not be disclosed to anyone except as
 19   permitted under this Stipulated Protective Order; and
 20               (h) any mediator or settlement officer, and their supporting personnel,
 21   mutually agreed upon by any of the parties engaged in settlement discussions.
 22        7.3      Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 23   ONLY” Information or Items.
 24             Unless otherwise ordered by the Court or permitted in writing by the
 25   Designating Party, a Receiving Party may disclose any information or item
 26   designated “HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY” only to:
 27        i.      The Receiving Party’s Outside Counsel of Record and House Counsel
 28
                                                 11
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 12 of 19 Page ID #:124




  1   in this Action, as well as employees of said Outside Counsel of Record and House
  2   Counsel to whom it is reasonably necessary to disclose the information for this
  3   Action;
  4        ii.   Experts (as defined in this Order) of the Receiving Party to whom
  5   disclosure is reasonably necessary for this Action and who have signed the
  6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  7        iii. The Court and its personnel;
  8        iv. Court reporters and their staff;
  9        v.    Professional jury or trial consultants, mock jurors, and Professional
 10   Vendors to whom disclosure is reasonably necessary for this Action and who have
 11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 12        vi. Any mediator or settlement officer, and their supporting personnel,
 13   mutually agreed upon by any of the parties engaged in settlement discussions.
 14

 15        7.4   Use of Designated Materials by Designating Party.          Nothing in this
 16   Stipulated Protective Order shall limit a Designating Party’s use of its own
 17   information or materials, or prevent a Designating Party from disclosing its own
 18   information or materials to any person.       Such disclosure shall not affect any
 19   designations made pursuant to the terms of this Stipulated Protective Order, so long
 20   as the disclosure is made in a manner that is reasonably calculated to maintain the
 21   confidentiality of the information.
 22

 23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 24   IN OTHER LITIGATION
 25         If a Party is served with a subpoena or a court order issued in other litigation
 26   that compels disclosure of any information or items designated in this Action as
 27

 28
                                             12
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 13 of 19 Page ID #:125




  1   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
  2   that Party ‘s Outside Counsel of Record must:
  3             (a) promptly notify in writing the Designating Party. Such notification
  4   shall include a copy of the subpoena or court order;
  5             (b) promptly notify in writing the party who caused the subpoena or order
  6   to issue in the other litigation that some or all of the material covered by the
  7   subpoena or order is subject to this Protective Order. Such notification shall include
  8   a copy of this Stipulated Protective Order and shall object to the production of such
  9   materials on the grounds of the existence of this Order; and
 10             (c)   cooperate with respect to all reasonable procedures sought to be
 11   pursued by the Designating Party whose Protected Material may be affected.
 12         At the request of the party or non-party who produced or designated the
 13   material as Confidential Material, the Receiving Party or its Outside Counsel of
 14   Record shall refuse to comply with the Demand unless (a) ordered to do so by a
 15   court with jurisdiction over the Receiving Party; or (b) released in writing by the
 16   party or non-party who designated the material as confidential. The burden of
 17   opposing the enforcement of the Demand shall fall upon the party or its Outside
 18   Counsel of Record or non-party who produced or designated the material as
 19   Confidential Material. Compliance by the Receiving Party or its Outside Counsel of
 20   Record with any order of a court of competent jurisdiction, directing production of
 21   any Confidential Material, shall not constitute a violation of this Order..
 22

 23   9.    A    NON-PARTY’S         PROTECTED         MATERIAL        SOUGHT       TO   BE
 24   PRODUCED IN THIS LITIGATION
 25             (a) The terms of this Order are applicable to information produced by a
 26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 27   produced by Non-Parties in connection with this litigation is protected by the
 28
                                              13
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 14 of 19 Page ID #:126




  1             (b) remedies and relief provided by this Order. Nothing in these
  2   provisions should be construed as prohibiting a Non-Party from seeking additional
  3   protections.
  4             (c) In the event that a Party is required, by a valid discovery request, to
  5   produce a Non-Party’s confidential information in its possession, and the Party is
  6   subject to an agreement with the Non-Party not to produce the Non-Party’s
  7
      confidential information, then the Party shall:
  8
                     (1) promptly notify in writing the Requesting Party and the Non-Party
  9
      that some or all of the information requested is subject to a confidentiality
 10
      agreement with a Non-Party;
 11
                     (2) promptly provide the Non-Party with a copy of the Stipulated
 12
      Protective Order in this Action, the relevant discovery request(s), and a reasonably
 13
      specific description of the information requested; and
 14
                     (3) At the request of the party or its Outside Counsel or Record or
 15
      non-party who produced or designated the material as Confidential Material, the
 16
      Receiving Party or its Outside Counsel or Record shall refuse to comply with the
 17
      Demand unless (a) ordered to do so by a court with jurisdiction over the Receiving
 18
      Party; or (b) released in writing by the party or non-party who designated the
 19
      material as confidential. The burden of opposing the enforcement of the Demand
 20
      shall fall upon the party or its Outside Counsel or Record or non-party who produced
 21
      or designated the material as Confidential Material. Compliance by the Receiving
 22
      Party or its Outside Counsel or Record with any order of a court of competent
 23
      jurisdiction, directing production of any Confidential Material, shall not constitute a
 24
      violation of this Order..
 25

 26
      10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 27
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 28
      Protected Material to any person or in any circumstance not authorized under this
                                              14
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 15 of 19 Page ID #:127




  1         Stipulated Protective Order, the Receiving Party must immediately (a)
  2   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
  3   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
  4   the person or persons to whom unauthorized disclosures were made of all the terms
  5   of this Order, and (d) request such person or persons to execute the
  6   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
  7   A.
  8

  9   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 10   PROTECTED MATERIAL
 11         Any inadvertent production of documents containing privileged information
 12   shall not be deemed to be a waiver of the attorney-client privilege, work product
 13   doctrine, or any other applicable privilege or doctrines. All parties specifically
 14   reserve the right to demand the return of any privileged documents that it may
 15   produce inadvertently during discovery if the producing party determines that such
 16   documents contain privileged information. After receiving notice of such inadvertent
 17   production by the producing party, the receiving party, within five (5) business days
 18   of receiving any such notice, agrees to locate and return to the producing party all
 19   such inadvertently produced documents, or certify the destruction thereof..
 20
      12.   MISCELLANEOUS
 21
            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 22
      person to seek its modification by the Court in the future.
 23
            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 24
      Protective Order no Party waives any right it otherwise would have to object to
 25
      disclosing or producing any information or item on any ground not addressed in this
 26
      Stipulated Protective Order. Similarly, no Party waives any right to object on any
 27
      ground to use in evidence of any of the material covered by this Protective Order.
 28
                                              15
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 16 of 19 Page ID #:128




  1         12.3 Filing Protected Material. A Party that seeks to file under seal any
  2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  3   only be filed under seal pursuant to a court order authorizing the sealing of the
  4   specific Protected Material at issue. If a Party's request to file Protected Material
  5   under seal is denied by the court, then the Receiving Party may file the information
  6   in the public record unless otherwise instructed by the court.
  7         12.4 If a filing party fails to seek to file under seal items which a party in
  8   good faith believes to have been designated as or to constitute “CONFIDENTIAL”
  9   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material, such
 10   party may move the Court to file said information under seal within ten (10)
 11   business days of service of the original filing. Notice of such designation shall be
 12   given to all parties.   Nothing in this provision relieves a party of liability for
 13   damages caused by failure to properly seek the filing of Designated Material under
 14   seal in accordance with Local Rule 79-5.2.2. Filing the document under seal shall
 15   not bar any party from unrestricted use or dissemination of those portions of the
 16   document that do not contain material designated “CONFIDENTIAL” or “HIGHLY
 17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 18         Unless the parties stipulate otherwise, evidence of the existence or
 19   nonexistence of a designation under this Stipulated Protective Order shall not be
 20   admissible for any purpose during any proceeding on the merits of this Action.
 21         By stipulating to the entry of this Stipulated Protective Order no Party waives
 22   any right it otherwise would have to object to disclosing or producing any
 23   information or item on any ground not addressed in this Stipulated Protective Order.
 24   Similarly, no Party waives any right to object on any ground to use in evidence any
 25   of the material covered by this Stipulated Protective Order.         Moreover, this
 26   Stipulated Protective Order shall not preclude or limit any Party’s right to seek
 27   further and additional protection against or limitation upon production of documents
 28   produced in response to discovery. The parties reserve their rights to object to,
                                             16
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 17 of 19 Page ID #:129




 1          redact or withhold any information, including confidential, proprietary, or
 2    private information, on any other applicable grounds permitted by law, including
 3    third-party rights and relevancy.
 4

 5    13.   FINAL DISPOSITION
 6          After the final disposition of this Action, as defined in paragraph 4, within 60
 7    days of a written request by the Designating Party, each Receiving Party must return
 8    all Protected Material to the Producing Party or destroy such material. As used in
 9    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
10    summaries, and any other format reproducing or capturing any of the Protected
11    Material. Whether the Protected Material is returned or destroyed, the Receiving
12    Party must submit a written certification to the Producing Party (and, if not the same
13    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
14    (by category, where appropriate) all the Protected Material that was returned or
15    destroyed and (2)affirms that the Receiving Party has not retained any copies,
16    abstracts, compilations, summaries or any other format reproducing or capturing any
17    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
18    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
19    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
20    reports, attorney work product, and consultant and expert work product, even if such
21    materials contain Protected Material. Any such archival copies that contain or
22    constitute Protected Material remain subject to this Protective Order as set forth in
23    Section 4 (DURATION).
24    \\
25    \\
26    \\
27    \\
28                                            17
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 18 of 19 Page ID #:130
Case 2:20-cv-05982-GW-KS Document 26 Filed 03/08/21 Page 19 of 19 Page ID #:131




  1                                         EXHIBIT A
  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
      I,                               [print or type full name],                             of
  3

  4                           [print or type full address], declare under penalty of perjury

  5   that I have read in its entirety and understand the Stipulated Protective Order that

  6   was issued by the United States District Court for the Central District of California

  7   on in the case of                         [insert formal name of the case and the

  8   number and initials assigned to it by the court]. I agree to comply with and to be

  9   bound by all the terms of this Stipulated Protective Order and I understand and

 10   acknowledge that failure to so comply could expose me to sanctions and punishment

 11   in the nature of contempt. I solemnly promise that I will not disclose in any manner

 12   any information or item that is subject to this Stipulated Protective Order to any

 13   person or entity except in strict compliance with the provisions of this Order.

 14   I further agree to submit to the jurisdiction of the United States District Court for the

 15   Central District of California for the purpose of enforcing the terms of this

 16   Stipulated Protective Order, even if such enforcement proceedings occur after

 17   termination of this action. I hereby appoint                                      [print

 18   or type full name] of                                                   _ [print or type

 19   full address and telephone number] as my California agent for service of process in

 20   connection with this action or any proceedings related to enforcement of this

 21   Stipulated Protective Order.

 22   Date:

 23   City and State where sworn and signed:                                              _

 24   Printed name:
 25

 26   Signature:
 27
                                              19
 28
